Citation Nr: 0629627	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for tinnitus of the right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2004.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

The veteran's appeal was previously before the Board in 
November 2004, at which time the Board remanded the issue of 
service connection for tinnitus for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

In June 2006 the service representative referenced the issue 
of increased rating for hearing loss, right ear, which was 
denied by the Board in November 2004.  To the extent that the 
representative may be raising a new claim for increased 
rating, such is directed to the attention of the RO for 
appropriate action.


FINDING OF FACT

Tinnitus of the right ear is not etiologically related to 
service.


CONCLUSION OF LAW

Tinnitus of the right ear was not incurred as a result of 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking for tinnitus of the right ear.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in March 2003, 
December 2004 and March 2006, to include notice that he 
submit any pertinent evidence in his possession and notice 
concerning the disability rating and effective date elements 
of the claim.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

Finally, the Board notes that all service medical records, 
private records, and VA medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran first filed a claim for service connection for 
tinnitus of the right ear in February 2003.  The earliest 
documented evidence of complaints related to tinnitus was 
during VA examination in 1985, when the veteran reported 
complaints involving the left ear.

The veteran was afforded a VA examination in response to his 
claim in March 2003.  During his examination, the veteran 
reported that he was experiencing a high-pitched ringing in 
his right ear only, on a daily basis, several times a day, 
for a couple of seconds at a time.  The veteran also reported 
that he had first noticed the tinnitus in 1983, 11 years 
after his discharge from active service.

In August 2003, the RO issued a rating decision denying the 
veteran's claim for service connection for tinnitus of the 
right ear.

In February 2004, the veteran filed a Notice of Disagreement 
with the RO's decision wherein he pointed out that his 
service medical records show that his hearing was normal at 
the time of his entrance examination.  The veteran also noted 
that he spent four years around high frequency jet engine 
noise; he spent a year in Vietnam as a helicopter door gunner 
participating in hundreds of combat missions; and he also 
logged hundreds of non-combat related flying hours.

In May 2004, the veteran testified at a Travel Board Hearing.  
During his testimony, the veteran claimed that he first 
noticed the ringing in his ear in 1972, following his 
discharge from active service.

In November 2004, this Board issued a Decision in which it 
denied the veteran's claim for a compensable rating for right 
ear hearing loss and remanded the issue of entitlement to 
service connection for tinnitus of the right ear to the RO 
for further development.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran has a current diagnosis of tinnitus.  In November 
2004, this Board found that the March 2003 VA examiner had 
not given a definitive diagnosis of the veteran's claimed 
tinnitus.  Accordingly, the case was remanded back to the RO 
with specific instructions to schedule an appropriate 
examination wherein the examiner would render an opinion as 
to whether the veteran did in fact have tinnitus.

The veteran was afforded another VA examination in March 
2005.  In his report, the examiner gives an opinion in which 
he states that he believes tinnitus is a subjective disorder, 
meaning its diagnosis is based on a person's contention that 
he in fact has the disorder and therefore, as a professional, 
he could not definitively say that the veteran did or did not 
have the disorder.  However, during the examination, the 
veteran reported hearing a high-pitched hum in his right ear, 
at night, during quiet times, approximately four times a 
week.  The examiner also indicated that there is limited 
testing available to detect the presence of tinnitus in the 
form of tinnitus frequency matching and loudness.  The 
veteran was given such a test during his examination and in 
the words of the examiner, he "matched it to two 
significantly different tones at Threshold."  The Board 
therefore affords the veteran the benefit of the doubt with 
respect to any imprecision in the wording of the March 2005 
examiner's opinion and finds that tinnitus of the right ear 
was found during the March 2005 VA examination.

The Board also notes that service medical records show that 
the veteran served as a helicopter mechanic while in service 
and through this occupation, he was subjected to significant 
noise exposure on a routine basis.  Moreover, the veteran is 
currently service connected for right ear hearing loss based 
on exposure to noise during service.  Thus, in-service noise 
exposure has already been conceded by the RO.  Therefore, the 
first and second elements necessary for service connection 
are met.

However, with respect to the third element, the record does 
not contain competent medical nexus evidence relating the 
veteran's currently diagnosed tinnitus to the noise exposure 
he was subjected to in service.  The March 2005 VA examiner 
notes in his examination report that there is a lot of 
discrepancy in the veteran's accounts of when his tinnitus 
began and which ear is actually involved.  The examiner also 
notes that there was no documentation of the veteran's 
tinnitus until 1985, during a compensation and pension 
examination when left ear "buzzing" was noted and 
furthermore, when asked about his tinnitus in 1991, the 
veteran gave a negative response.  (The Board notes, in this 
regard, that at the time of the 1991 examination the veteran 
did indicate having "ringing" in his right ear.)  In 
addition, the examiner points out that the veteran has been 
subjected to noise exposure since his discharge from active 
service as well as stress and different types of medications 
which he contends are also known to contribute to the 
development of tinnitus.  (During his Travel Board hearing 
held in November 2004, the veteran testified that following 
his discharge from active service he was again subjected to 
noise exposure while working with two different companies 
doing helicopter logging.)  Based on all of these factors, 
the March 2005 VA examiner's final opinion was that the 
veteran's claimed tinnitus is not at least as likely as not 
due to noise exposure in service.  

Because all of the elements necessary for service connection 
have not been met, the Board finds that service connection 
for tinnitus of the right ear is not in order.

ORDER

Service connection for tinnitus, right ear is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


